This cause is reversed upon the authority of IndustrialCommission of Ohio v. Vail, ante, 304.
The record of the proceedings of the Industrial Commission disclosing that subsequent to March 11, 1921, the date when it determined that the injury resulting in the death of the husband of the defendant *Page 666 
in error was not sustained in the course of and arising out of his employment, the commission entered upon and held a rehearing, the commission will not be heard to say that a rehearing was not granted.
Judgment reversed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
WANAMAKER, J., not participating.